DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on December 30, 2020.
In response to Applicant’s amendment of the claims, the corresponding prior art claim rejections, from the previous Office action, have been correspondingly amended, below in this Office action.
Applicant’s amendments have removed all of the elements indicated as interpreted under 112(f)/sixth paragraph in the “Claim Interpretation” section of the previous Office action.  Therefore, those elements are no longer present in the claims to be interpreted in that way.
In response to Applicant’s amendment of the claims, please note the new indefiniteness rejections, below in this Office action.
Applicant’s claim amendments are addressed by the updated set of prior art rejections.  Regarding Applicant’s “conclusory statements” argument, Examiner did not 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As currently written, the preambles of claims 6-7 are to vehicles, yet the bodies of claims 6-7 are entirely comprised of delivery boxes, processors, and a speaker or a display.  Being that the vehicle itself is not one of the elements in the body of the claims, nor do the claim body elements include all of the typical essential elements of a vehicle, it is unclear how many vehicle elements must be included in the scope of these claims.  Therefore, these claims are indefinite for this reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillen, US 20150242811 A1, in view of Luo, US 20200090117 A1.
As per Claim 1, Gillen discloses:
- a delivery system (paragraph [0004] (“In general, embodiments of the present invention provide systems, methods, apparatus, and computer program products for identifying the location of a consignee and proposing one or more alternative delivery locations.”));
- a first delivery location (paragraph [0018] (“After determining the location of the customer, the system may send a message to the customer indicating the pending delivery and the original delivery location.  The message may also provide one or more suggested alternative delivery location(s) and/or may allow the customer to suggest an alternative delivery location.”));
- a second delivery location (paragraph [0016] (“In other embodiments, the consignee or "carrier" may suggest an alternative location that may be a fixed location (e.g., an address, a retail location, a landmark, etc.) or a mobile location (e.g., dynamic location).”); paragraph [0018] (“After determining the location of the customer, the system may send a message to the customer indicating the pending delivery and the original delivery location.  The message may also provide one or more suggested alternative delivery location(s) and/or may allow the customer to suggest an alternative delivery location.”); paragraph [0019] (“After the delivery location (e.g., original or alternative) is confirmed with the customer, the system may send a unique and secure identification code (e.g., a "Mobile Maxicode") to the customer's mobile device for use at the time of delivery.”); paragraph [0084] (“In some embodiments, the customer may be permitted to provide a new delivery location as generally described above.  After selection of the location, the item is delivered to the confirmed location.  The location may be fixed or dynamic as noted above.”); paragraphs [0086]-[0087] (vehicle as delivery location));
- wherein a delivery location comprises a vehicle including a delivery box (paragraphs [0086]-[0087] (trunk could be the delivery box));
- a user terminal configured to be operated by a user (paragraph [0017] (“In some embodiments, a method for delivering a shipment is provided.  For example, a customer may register with a delivery service and elect a "Mobile Delivery" program.  As part of the registration process, the system may allow the customer to register their mobile device, their physical location (i.e. social check-in service) and/or register their vehicle's location determining device (e.g., navigation device, other GPS enabled device).”); paragraph [0049] (customer computing device); claim 1 (customer interface));
- a deliverer terminal used by a deliverer during delivery (paragraph [0045] (“With respect to the carrier device 105, FIG. 4 provides an illustrative schematic representative of a carrier device 105 that can be used in conjunction with the embodiments of the present invention (e.g., a carrier device 105 carried by an operator of a delivery vehicle 100).”); paragraph [0072] (“In various embodiments, the carrier service provider may initially be en-route to the original address and receive a message from the one or more carrier servers 104 to re-route the item to a dynamic delivery location.”); paragraph [0087] (“When the carrier service provider arrives at the vehicle, the carrier service provider may use the carrier device 105 to contact an associated third party car monitoring service to send a signal to the vehicle to open the trunk or unlock the vehicle.”));
- a server configured to communicate with the vehicle, the user terminal, and the deliverer terminal (Figure 1; paragraph [0039] (carrier server); paragraph [0046] (“Via these communication standards and protocols, the carrier device 105 can communicate with the carrier server 104 and/or various other entities.”); paragraph [0052]-[0053] (communication between carrier server and customer mobile device); paragraph [0060] (“In various embodiments, a vehicle social network may communicate with vehicle devices (e.g., navigation devices, OnStar®, cellular terminals, etc.) associated with members of the vehicle social network.”); paragraph [0086] (“This may be accomplished by sending the GPS location of the vehicle using the customer's mobile device 101, a vehicle navigation system or third party car monitoring service, such as OnStar®.  With this information, the one or more carrier servers 104 may route (or reroute) the customer's item to the received vehicle location for delivery or send dispatch carrier personnel to complete an item pick-up from an unattended vehicle.”));
- wherein when the server receives a change signal from the user terminal to change a delivery destination for a delivery item from the first delivery location to the second delivery location, which may be 
- wherein a delivery time is a delivery time period (“The one or more carrier servers 104 may send a notification to the customer indicating the delivery date and time window at Block 560.”).
As explained above, Gillen discloses:  (1)  two delivery locations, which may be switched between; and (2)  wherein the new delivery location, to which the delivery destination is switched, is a vehicle including a delivery box.  However, Gillen fails to disclose wherein both the previous delivery location and the new delivery location comprise different vehicles including respective delivery boxes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gillen such that both the previous delivery location and the new delivery location comprise different vehicles including respective delivery boxes; in doing so, we would be combining the above Gillen disclosures of (1)  having two delivery locations, which may be switched between; and (2)  delivery locations being vehicles including respective delivery boxes.  Motivation for the modification is provided by Gillen in that this provides more efficient use of carrier resources, and improved delivery options (paragraphs [0002]-[0003]; paragraphs [0086]-[0087]).
The modified Gillen fails to disclose the delivery box is a cooling box; the vehicle further includes a controller configured to control the cooling box; when the server receives a signal to deliver to a particular vehicle, the server is configured to transmit storage information and delivery time information to the particular vehicle, the storage information indicating a storage environment of the delivery item, and the delivery time information indicating a delivery time; when the particular vehicle obtains the storage information and the delivery time information, the controller of the particular vehicle is further configured to operate the cooling box to bring an internal environment of the cooling box into the storage environment at the delivery time.  Luo discloses the delivery box is a cooling box (paragraph [0001] (“The present disclosure relates to delivery systems and, more particularly, to delivering items to an unattended vehicle.”); paragraph [0027] (“Compartment 208 has a cooling module 214 that can control the temperature of compartment 208 within a particular range.  If cooling module 214 is not activated, compartment 208 will have a temperature similar to the ambient temperature surrounding compartment 208.  Cooling module 212 can use any type of cooling source or cooling technique to cool compartment 208.”)); the vehicle further includes a controller configured to control the cooling box (paragraphs [0036]-

As per Claim 2, Gillen further discloses wherein the required information includes position information of the vehicle being delivered to (paragraph [0045] (“With respect to the carrier device 105, FIG. 4 provides an illustrative schematic representative of a carrier device 105 that can be used in conjunction with the embodiments of the present invention (e.g., a carrier device 105 carried by an operator of a delivery vehicle 100).”); paragraph [0046] (“Via these communication standards and protocols, the carrier device 105 can communicate with the carrier server 104 and/or various other entities.”); paragraph [0072] (“In various embodiments, the carrier service provider may initially be en-route to the original address and receive a message from the one or more carrier servers 104 to re-route the item to a dynamic delivery location.”); paragraphs [0086]-[0087] (vehicle as delivery location; “To facilitate this type of delivery/pick-up, the customer may notify the carrier as to the location of the vehicle or give the carrier permission to automatically find the customer's vehicle.  This may be accomplished by sending the GPS location of the vehicle using the customer's mobile device 101, a vehicle navigation system or third party car monitoring service, such as OnStar®.  With this information, the one or more carrier servers 104 may route (or reroute) the customer's item to the received vehicle location for delivery or send dispatch carrier personnel to complete an item pick-up from an unattended vehicle.”)).

As per Claim 3, Gillen further discloses wherein the vehicle being delivered to includes a locking device configured to switch between (i) a state in which the delivery item is able to be accommodated in the respective delivery box and (ii) a state in which the delivery item is not able to be accommodated in the respective delivery box, when a predetermined authentication code is provided from the deliverer terminal, the locking device is brought into the state in which the delivery item is able to be accommodated in the respective delivery box, and the required information includes the predetermined authentication code (paragraphs [0086]-[0087]).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark, WO 2015/149910 A1 (citations are to English language version of Stark, US 20170017920 A1), in view of Grokop, US 20130245986 A1.
As per Claim 6, Stark discloses:
- a vehicle (paragraph [0001] (“The invention concerns a method for dropping off of a shipment in a motor vehicle, as well as a motor vehicle.”));
- a delivery box (paragraph [0001] (“The invention concerns a method for dropping off of a shipment in a motor vehicle, as well as a motor vehicle.”); paragraph [0040] (vehicle interior or trunk); paragraphs [0043]-[0044] (receiving device));
- an output device configured to notify information to surroundings (paragraph [0039] (“As the sign to the driver, it is possible to use for example an indication on a display.  For example, the message can be indicated: "Delivery expected in five minutes.  Please wait".  The condition of use can be fulfilled, in particular, when the motor vehicle is unlocked, the ignition turned on, a gear engaged, or the like.”));
- a processor configured to operate the output device (paragraph [0039] (“Therefore, upon fulfillment of a usage condition, which indicates an intention of the driver to move the motor vehicle within a given further interval of time and/or after a message from the central device, a driver indicator device is actuated by the control device to give a sign to the driver.  In particular, a time interval around a delivery time transmitted by the central device can be determined as a further time interval in this way.  The message from the central device can be, in particular, an already explained requesting of the current position by the central device, since this is typically sent out relatively shortly before the delivery agent reaches the motor vehicle.  It is also possible for such a message from the central device to be triggered by a request of the delivery agent through a communication device associated with the delivery agent.  As the sign to the driver, it is possible to use for example an indication on a display.  For example, the message can be indicated: "Delivery expected in five minutes.  Please wait".  The condition of use can be fulfilled, in particular, when the motor vehicle is unlocked, the ignition turned on, a gear engaged, or the like.”); paragraph [0068] (control device can do image processing));
- wherein the processor is configured to obtain a delivery time period in which a delivery item is to be delivered to the delivery box (paragraph [0039] (“In the method according to the invention it is advantageous to prevent the motor vehicle from being moved shortly before the delivery agent arrives at the motor vehicle, which would at least temporarily prevent a drop off of the shipment in the motor vehicle.  Therefore, upon fulfillment of a usage condition, which indicates an intention of the driver to move the motor vehicle within a given further interval of time and/or after a message from the central device, a driver indicator device is actuated by the control device to give a sign to the driver.  In particular, a time interval around a delivery time transmitted by the central device can be determined as a further time interval in this way.  The message from the central device can be, in particular, an already explained requesting of the current position by the central device, since this is typically sent out relatively shortly before the delivery agent reaches the motor vehicle.  It is also possible for such a message from the central device to be triggered by a request of the delivery agent through a communication device associated with the delivery agent.  As the sign to the driver, it is possible to use for example an indication on a display.  For example, the message can be indicated: "Delivery expected in five minutes.  Please wait".  The condition of use can be fulfilled, in particular, when the motor vehicle is unlocked, the ignition turned on, a gear engaged, or the like.”); paragraph [0068] (control device can do image processing));
- the processor is configured to operate the output device to notify a warning to the surroundings when there is an indication of an intention of a driver to move the vehicle in the delivery time period (paragraph [0039] (“In the method according to the invention it is advantageous to prevent the motor vehicle from being moved shortly before the delivery agent arrives at the motor vehicle, which would at least temporarily prevent a drop off of the shipment in the motor vehicle.  Therefore, upon fulfillment of a usage condition, which indicates an intention of the driver to move the motor vehicle within a given further interval of time and/or after a message from the central device, a driver indicator device is actuated by the control device to give a sign to the driver.  In particular, a time interval around a delivery time transmitted by the central device can be determined as a further time interval in this way.  The message from the central device can be, in particular, an already explained requesting of the current position by the central 
Stark fails to disclose wherein the output device is a speaker.  Grokop discloses wherein the output device is a speaker (paragraph [0062] (“6) Reminder triggers (e.g., pick up listed items from the store).  For example, visual or audio reminders may be posted to the user when it is determined the vehicle is starting to move from a parked state.”); paragraph [0066] (speaker)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stark such that the output device is a speaker, as disclosed by Grokop.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the speaker of Grokop for the display of Stark.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The modified Stark fails to disclose wherein the indication of the intention of the driver to move the vehicle is a beginning of actual movement of the vehicle.  Grokop further discloses wherein the indication of the intention of the driver to move the vehicle is a beginning of actual movement of the vehicle (paragraph [0062] (“6) Reminder triggers (e.g., pick up listed items from the store).  For example, visual or audio reminders may be posted to the user when it is determined the vehicle is starting to move from a parked state.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Stark such that the indication of the intention of the driver to move the vehicle is a beginning of actual movement of the vehicle, as disclosed by Grokop.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the driver intention indicator of Grokop for the driver intention indicator of Stark.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 7, Stark discloses:
- a vehicle (paragraph [0001] (“The invention concerns a method for dropping off of a shipment in a motor vehicle, as well as a motor vehicle.”));
- a delivery box (paragraph [0001] (“The invention concerns a method for dropping off of a shipment in a motor vehicle, as well as a motor vehicle.”); paragraph [0040] (vehicle interior or trunk); paragraphs [0043]-[0044] (receiving device));
- a display configured to notify information to surroundings (paragraph [0039] (“As the sign to the driver, it is possible to use for example an indication on a display.  For example, the message can be indicated: "Delivery expected in five minutes.  Please wait".  The condition of use can be fulfilled, in particular, when the motor vehicle is unlocked, the ignition turned on, a gear engaged, or the like.”));
- a processor configured to operate the display (paragraph [0039] (“Therefore, upon fulfillment of a usage condition, which indicates an intention of the driver to move the motor vehicle within a given further interval of time and/or after a message from the central device, a driver indicator device is actuated by the control device to give a sign to the driver.  In particular, a time interval around a delivery time transmitted by the central device can be determined as a further time interval in this way.  The message from the central device can be, in particular, an already explained requesting of the current position by the central device, since this is typically sent out relatively shortly before the delivery agent reaches the motor vehicle.  It is also possible for such a message from the central device to be triggered by a request of the delivery agent through a communication device associated with the delivery agent.  As the sign to the driver, it is possible to use for example an indication on a display.  For example, the message can be indicated: "Delivery expected in five minutes.  Please wait".  The condition of use can be 
- wherein the processor is configured to obtain a delivery time period in which a delivery item is to be delivered to the delivery box (paragraph [0039] (“In the method according to the invention it is advantageous to prevent the motor vehicle from being moved shortly before the delivery agent arrives at the motor vehicle, which would at least temporarily prevent a drop off of the shipment in the motor vehicle.  Therefore, upon fulfillment of a usage condition, which indicates an intention of the driver to move the motor vehicle within a given further interval of time and/or after a message from the central device, a driver indicator device is actuated by the control device to give a sign to the driver.  In particular, a time interval around a delivery time transmitted by the central device can be determined as a further time interval in this way.  The message from the central device can be, in particular, an already explained requesting of the current position by the central device, since this is typically sent out relatively shortly before the delivery agent reaches the motor vehicle.  It is also possible for such a message from the central device to be triggered by a request of the delivery agent through a communication device associated with the delivery agent.  As the sign to the driver, it is possible to use for example an indication on a display.  For example, the message can be indicated: "Delivery expected in five minutes.  Please wait".  The condition of use can be fulfilled, in particular, when the motor vehicle is unlocked, the ignition turned on, a gear engaged, or the like.”); paragraph [0068] (control device can do image processing));
- the processor is configured to operate the display to notify a warning to the surroundings when there is an indication of an intention of a driver to move the vehicle in the delivery time period (paragraph [0039] (“In the method according to the invention it is advantageous to prevent the motor vehicle from being moved shortly before the delivery agent arrives at the motor vehicle, which would at least temporarily prevent a drop off of the shipment in the motor vehicle.  Therefore, upon fulfillment of a usage condition, which indicates an intention of the driver to move the motor vehicle within a given further interval of time and/or after a message from the central device, a driver indicator device is actuated by the control device to give a sign to the driver.  In particular, a time interval around a delivery time transmitted by the central device can be determined as a further time interval in this way.  The message from the central device can be, in particular, an already explained requesting of the current position by the central device, since this is typically sent out relatively shortly before the delivery agent reaches the motor vehicle.  It is also possible for such a message from the central device to be triggered by a request of the delivery agent through a communication device associated with the delivery agent.  As the sign to the driver, it is possible to use for example an indication on a display.  For example, the message can be indicated: "Delivery expected in five minutes.  Please wait".  The condition of use can be fulfilled, in particular, when the motor vehicle is unlocked, the ignition turned on, a gear engaged, or the like.”); paragraph [0068] (control device can do image processing)).
Stark fails to disclose wherein the indication of the intention of the driver to move the vehicle is a beginning of actual movement of the vehicle.  Grokop discloses wherein the indication of the intention of the driver to move the vehicle is a beginning of actual movement of the vehicle (paragraph [0062] (“6) Reminder triggers (e.g., pick up listed items from the store).  For example, visual or audio reminders may be posted to the user when it is determined the vehicle is starting to move from a parked state.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stark such that the indication of the intention of the driver to move the vehicle is a beginning of actual movement of the vehicle, as disclosed by Grokop.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the driver intention indicator of Grokop for the driver intention indicator of Stark.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Luo in further view of Stark in further view of Grokop.

The modified Gillen fails to disclose wherein the indication of the intention of the driver to move the vehicle is a beginning of actual movement of the vehicle.  Grokop further discloses wherein the indication of the intention of the driver to move the vehicle is a beginning of actual movement of the vehicle (paragraph [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that the indication of the intention of the driver to move the vehicle is a beginning of actual movement of the vehicle, as disclosed by Grokop.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the driver intention indicator of Grokop for the driver intention indicator of Stark.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Luo in further view of Yamada, US 20050083176 A1.
As per Claim 12, the modified Gillen fails to disclose wherein the delivery box is a cooling box, the vehicle further includes a controller configured to perform internal temperature control of the delivery box, and when the internal temperature control is no longer needed, the vehicle is configured to end the internal temperature control.  Luo further discloses wherein the delivery box is a cooling box, the vehicle further includes a controller configured to perform internal temperature control of the delivery box, and when the internal temperature control is no longer needed, the vehicle is configured to end the internal temperature control (paragraph [0001]; paragraph [0027]; paragraphs [0034]-[0038]; paragraph [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that the delivery box is a cooling box, the vehicle further includes a controller configured to perform internal temperature control of the delivery box, and when the internal temperature control is no longer needed, the vehicle is configured to end the internal temperature control, as disclosed by Luo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Gillen fails to disclose when the server receives the change signal, the server is configured to transmit a cancellation signal to the delivery container.  Yamada discloses when the server receives the change signal, the server is configured to transmit a cancellation signal to the delivery container (Figure 6; Figure 8B; paragraph [0026]; paragraph [0087]; paragraph [0092]; paragraph [0100]; paragraph [0106]; paragraphs [0109]-[0110]; paragraphs [0121]-[0122]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Luo in further view of Yamada in further view of Kucharczyk, US 20020067261 A1.
As per Claim 13, the modified Gillen fails to disclose wherein the first vehicle further includes an outer door and a locking device configured to lock the outer door, and, upon authentication, unlocking the locking device of the first vehicle.  However, Gillen does disclose wherein a vehicle in general being delivered to further includes an outer door and a locking device configured to lock the outer door, and, upon authentication, unlocking the locking device of the vehicle in general being delivered to (paragraphs [0086]-[0087]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that the first vehicle further includes an outer door and a locking device configured to lock the outer door, and, upon authentication, unlocking the locking device of the first vehicle; in doing so, the invention would include a vehicle in general being delivered to further including an outer door and a locking device configured to lock the outer door, and, upon authentication, unlocking the locking device of the vehicle in general being delivered to, as disclosed by Gillen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Gillen fails to disclose the server obtains request information including a vehicle ID of the vehicle.  Luo further discloses the server obtains request information including a vehicle ID of the vehicle (paragraph [0020]; paragraph [0022]; paragraph [0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that the server obtains request information including a vehicle ID of the vehicle, as disclosed by Luo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Gillen fails to disclose the server is configured to transmit, to the deliverer terminal, a predetermined authentication code for unlocking the locking device of the delivery container, the controller of the delivery container is configured to unlock the outer door by using the predetermined authentication code.  Kucharczyk discloses the server is configured to transmit, to the deliverer terminal, a predetermined authentication code for unlocking the locking device of the delivery container, the controller of the delivery container is configured to unlock the outer door by using the predetermined authentication code (paragraph [0007]; paragraph [0008]; paragraph [0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that the server is configured to transmit, to the deliverer terminal, a predetermined authentication code for unlocking the locking device of the delivery container, the controller of the delivery container is configured to unlock the outer door by using the predetermined authentication code, as disclosed by Kucharczyk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The modified Gillen fails to disclose the controller of the delivery container is configured to invalidate the predetermined authentication code for canceled deliveries.  Kucharczyk further discloses the controller of the delivery container is configured to invalidate the predetermined authentication code for canceled deliveries (paragraph [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that the controller of the delivery container is configured to invalidate the predetermined authentication code for canceled deliveries, as disclosed by Kucharczyk, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Notaro, US 20170234557 A1 (cooling to reach a target temperature at a target time);
b.  Chung, WO 2017/105047 A1 (interpreted with respect to corresponding English language version of US 20180363964 A1) (angle of damper set to control cooling effect);
c.  Kim, US 20180259239 A1 (refrigerator and freezer compartments each have their own cooling pipe (“ducts”)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628